Appeal by the People from an order of the Supreme Court, Queens County, dated May 14, 1976, which, inter alia, upon inspection of the Grand Jury minutes, dismissed the indictment. Order reversed, on the law, defendants’ motion denied insofar as it sought dismissal of the indictment, and indictment reinstated. The evidence presented to a Grand Jury must be the equivalent of prima facie proof that the crime charged has been committed (People v Peetz, 7 NY2d 147, 149; accord People v Mayo, 36 NY2d 1002; People v Haney, 30 NY2d 328, 335-336). The evidence before the Grand Jury on the instant indictment meets the requisite legal standard. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.